The plaintiff, Harold Volland, upon the appeal of the defendants, William McGee and another, filed a motion for a review. This court entertained the motion and denied it on the ground that although it in form asked for a review of a motion notwithstanding the verdict, it was in effect an attempt to review a motion to set aside the verdict and grant judgment.  The plaintiff now contends that his motion for a review was improper and should not have been considered by the court. Plaintiff makes this contention upon Lingelbach v. Carriveau
(1933), 211 Wis. 653, 248 N.W. 117, 248 N.W. 922.  InLingelbach v. Carriveau, the judge some eights months after the coming in of the verdict made an order vacating it and setting it aside.
The order of this court reversing the order of the circuit court directed entry of judgment, and on motion for rehearing the direction for judgment was held to be erroneous; that *Page 367 
this court had authority only to reverse, the order.  In the instant case the order appealed from vacated and set aside the judgment.  The court, assuming to act under sec. 252.10 (1), Stats., also set aside the verdict and granted a new trial.  While the order so far as it set aside the verdict and granted a new trial was ineffective, the order vacating and setting aside the judgment was not void.  The trial court did not lack jurisdiction to vacate and set aside the judgment.  As to that it was in error.  While the mandate of this court directed the trial court to reinstate the order and judgment, the effect of the reinstatement was to leave the record as it stood prior to the time the erroneous order was entered.
By the Court. — The motion for rehearing is denied with $25 costs.